           Case 1:20-cv-00192-YK Document 16 Filed 06/29/20 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

NEW YORK LIFE INSURANCE CO.,                    :
    Plaintiff                                   :
                                                :        No. 1:20-cv-00192
                                                :
      v.                                        :        (Judge Kane)
                                                :
ALIDA DEL VALLE, A.S., a minor,                 :
by Gail Guida Souders, Esq., Guardian           :
Ad Litem, and R.S., a minor, by Gail            :
Guida Souders, Esq., Guardian Ad Litem,         :
       Defendants                               :

                         ORDER FOR INTERPLEADER DEPOSIT

      AND NOW, on this 29th day of June 2020, in accordance with the accompanying

Memorandum, IT IS ORDERED THAT:

           1. Plaintiff New York Life Insurance Co. (“Plaintiff”) and Defendants Alida Del
              Valle and A.S and R.S., minors, by Gail Guida Souders, Esq., Guardian Ad Litem
              (“Defendants”)’s Joint Motion for Interpleader Relief (Doc. No. 9) is
              GRANTED;

           2. Within twenty-one (21) days of the date of this Order, Plaintiff shall deposit
              proceeds representing the death benefit due as a result of the death of Roberto
              Sotolongo Prieto (the “Insured”) pursuant to individual life insurance policy
              number 14769249 (the “Policy”) issued by Plaintiff to the Insured (hereafter the
              “Death Benefit”) in the amount of $500,000.00, together with any applicable
              claim interest, with the Clerk of Court pursuant to Federal Rule of Civil Procedure
              67(a);

           3. Plaintiff is directed to serve a copy of this Order on the Clerk of Court along with
              the certified check, made payable to the Clerk of Court;

           4. The funds shall be deposited by the Clerk of Court into the Registry of this Court
              as soon as possible, and the Clerk of Court shall deposit the funds into an interest
              bearing account in compliance with all provisions of this Court’s Standing Order
              14-1, In re: Order Regarding Deposit and Investment of Registry Funds. These
              funds shall remain on deposit until further Order of the Court;

           5. Upon deposit of the Death Benefit in accordance with this Order, Plaintiff shall be
              discharged from any and all liability to Defendants in this action relating to the
              Policy and/or the Death Benefit payable thereunder;
Case 1:20-cv-00192-YK Document 16 Filed 06/29/20 Page 2 of 2




6. Upon depositing the Death Benefit in accordance with this Order, Plaintiff shall
   be RELEASED WITH PREJUDICE from this litigation;

7. Upon Plaintiff’s deposit of the Death Benefit in accordance with this Order,
   Defendants shall be enjoined from instituting or prosecuting any proceeding in
   any state or United States court pertaining to the Death Benefit payable as a
   consequence of the death of Roberto Sotolongo Prieto under New York Life
   Insurance Policy No. 14769249;

8. The Court retains jurisdiction over the Defendants/claimants Alida Del Valle,
   A.S., a minor, by Gail Guida Souders, Esq., Guardian Ad Litem, and R.S., a
   minor, by Gail Guida Souders, Esq., Guardian Ad Litem, who will be compelled
   to litigate, adjust and/or settle amongst each other their respective and lawful
   entitlement to the Death Benefit to be paid into the Court’s Registry by Plaintiff,
   or upon their failure to do so, the Court shall settle and adjust the claims and
   determine to whom the Death Benefit shall be paid;

9. Counsel for Plaintiff shall serve a copy of this Order and the accompanying
   Memorandum on all parties within seven (7) days of its receipt; and

10. As previously ordered by the Court (Doc. No. 14), the Court will conduct a
    telephone conference with the Defendants/claimants on July 15, 2020 at 11:00
    AM to discuss the status of this proceeding. Counsel for Defendant Alida Del
    Valle shall initiate the telephone call. The telephone number of the Court for
    purposes of this call is 717-221-3990.



                                          s/ Yvette Kane
                                          Yvette Kane, District Judge
                                          United States District Court
                                          Middle District of Pennsylvania




                                     2
